DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments and arguments filed 1/6/2021 have been considered.
The applicant’s amendments to instant claims 1, 9, and 14 now require specific weight percentage ranges for the alkoxy propionate, the propylene glycol alkyl ether, and the propylene glycol alkyl ether acetate.
Although the prior art broadly teaches the use of these solvents, the prior art teaches numerous solvents suitable for cleaning semiconductors.  The prior art fails to anticipate the applicant’s newly amended ranges of each of these components.  Nor does the prior art provide motivation for altering the weight percentages to meet these newly included range limitations.
The selection of solvents coupled with the specific percentages of each solvent would require the application of hindsight.  And would thus not be obvious variations of the prior art compositions.
Based on these amendments, previous anticipatory rejections under USC 102 are withdrawn.
As no other rejections or objections remain in this case, instant claims 1, 3-9, 11-14 and 16-20 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761